TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00696-CV





In re Jon Richardson






ORIGINAL PROCEEDING FROM TOM GREEN COUNTY




M E M O R A N D U M   O P I N I O N


                        Relator Jon Richardson filed his petition for writ of mandamus.  We deny the petition
for writ of mandamus.
 
 
                                                                                                                                                            
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   November 3, 2005